DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which have been placed of record in the file.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/17/2019 and 03/25/2021 are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 18: This claim is directed to “a tool for measuring cleanliness of an interior of an endoscope channel”; however, claim 18 recites “wherein said tool for measuring the cleanliness of the interior of an endoscope channel is stored in a wrapping bag”. As such, the metes and bounds of the claim are unclear. Is claim 18 directed a device comprising the tool and the bag? Is claim 18 directed to the tool and the bag is part of the tool? If the latter, then how can the tool be stored in the bag if the bag is part of the tool? One possible correction would be to claim a device comprising: the tool for measuring the cleanliness of the interior of an endoscope channel according to claim 10; and a wrapping bag, wherein said tool is stored in said wrapping bag.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mackay et al. (WO 2014138043 A1) in view of Horaguchi (JP 2010000410 A - all citations are to the attached English translation).Regarding claim 10:Mackay teaches a tool for measuring cleanliness of an interior of an endoscope channel (title, abstract, [0002]), comprising:
a filament (FIG. 1 - 110) having a thickness enabling said filament to be inserted into said endoscope channel; and 
a wiping member (FIG. 1 - 130; FIG. 2 - 120; FIG. 5 - 160) attached to the tip of said filamentMackay fails to teach:
the wiping member being a cloth containing ultrafine fibersHoraguchi teaches:
the wiping member (FIGS. 1-3 - 3) being a cloth containing ultrafine fibers (abstract; page 2, third to last paragraph which discusses “ultrafine fiber” and the dtex)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the wiping member of Horaguchi in the device of Mackay to improve wiping performance (e.g. Horaguchi - page 2, third paragraph). Additionally / alternatively, the wiping member of Horaguchi is an art-recognized equivalent to the wiping member(s) of Mackay. Mackay teaches that many different types of wipers / cleaning elements may be used with their invention ([0042]-[0045], [0059]).
Regarding claim 11:Mackay and Horaguchi teach all the limitations of claim 10, as mentioned above.As combined in the claim 10 rejection above, Horaguchi teaches (FIGS. 1-3):
wherein said wiping cloth (3) is attached in a bag shape (page 2, third to last paragraph through page 3, third paragraph)
Regarding claim 12:Mackay and Horaguchi teach all the limitations of claim 10, as mentioned above.As combined in the claim 10 rejection above, Horaguchi teaches (FIGS. 1-3):
wherein said wiping cloth (3) is a rectangularly cut piece folded in two and closed at a periphery thereof except an open end to be in a bag shape (page 2, third to last paragraph through page 3, third paragraph)
Regarding claim 13:Mackay and Horaguchi teach all the limitations of claim 10, as mentioned above.Mackay also teaches:
wherein said wiping cloth is cleaned (e.g. FIG. 6; [0006], [0047]-[0048], [0052], etc.)
Regarding claim 14:Mackay and Horaguchi teach all the limitations of claim 12, as mentioned above.As combined in the claim 10 rejection above, Horaguchi teaches (FIGS. 1-3):
wherein the closing means is welding (page 2, third to last paragraph through page 3, third paragraph)
Regarding claim 15:Mackay and Horaguchi teach all the limitations of claim 14, as mentioned above.As combined in the claim 10 rejection above, Horaguchi teaches (FIGS. 1-3):
wherein said wiping cloth is attached with an inside thereof turned out in such a manner that the welded portion is inside (page 2, third to last paragraph through page 3, third paragraph)
Regarding claim 16:Mackay and Horaguchi teach all the limitations of claim 10, as mentioned above.As combined in the claim 10 rejection above, Horaguchi teaches (FIGS. 1-3):
wherein said wiping cloth includes said ultrafine fibers having a fineness of 0.01 to 2.0 dtex (page 2, third to last paragraph through page 3, third paragraph)
Regarding claim 17:Mackay and Horaguchi teach all the limitations of claim 10, as mentioned above.Mackay also teaches (FIG. 1):
wherein said filament (110) is composed of a synthetic fiber monofilament(s) (e.g. [0033])

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Mackay et al. (WO 2014138043 A1) in view of Horaguchi (JP 2010000410 A - all citations are to the attached English translation) and further in view of O’Connor (US 20050084842 A1).Regarding claim 18:Mackay and Horaguchi teach all the limitations of claim 10, as mentioned above.Mackay fails to teach:
wherein said tool for measuring the cleanliness of the interior of an endoscope channel is stored in a wrapping bagO’Connor teaches:
wherein said tool is stored in a wrapping bag ([0078])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the storage bag of O’Connor in the device of Mackay to yield increased accuracy and reduced contamination. By pre-cleaning / sterilizing the tool and storing it in a sterile packaging, it is ensured that the tool is cleaned properly and ready for use, without requiring the user to clean/sterilize the tool themselves, thereby increasing accuracy and reducing contamination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428. The examiner can normally be reached 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856